Citation Nr: 1451090	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO. 14-03 371 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) and depressive disorder. 

2.  Entitlement to an initial rating in excess of 20 percent for lumbar strain. 

3.  Entitlement to an initial rating in excess of 10 percent for bilateral mild hallux valgus and pes planus. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to the Veteran's service connected PTSD and depressive disorder, lumbar strain, and bilateral mild hallux valgus and pes planus.  


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Accredited Agent


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 2004 to April 2006 and October 2006 to March 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for PTSD and depressive disorder, lumbar strain, and bilateral mild hallux valgus and pes planus.  The matters on appeal are based on disagreement with the initial ratings assigned for these disabilities.  For the reason explained below, the Board has expanded the appeal (as reflected on the title page) to include a claim for TDIU due to the service connected disabilities for which increased ratings are sought.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In September 2014, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  Subsequent to this hearing, reports from September 2014 VA outpatient psychiatric treatment, accompanied by a waiver of RO consideration of this evidence, were received.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Veteran has a second paperless claims file in Virtual VA.  The documents in Virtual VA file include the transcript from the September 2014 hearing, reports from an April 2014 VA compensation examination of the Veteran's feet, and reports from VA outpatient treatment reports dated through July 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claims before the Board to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

With respect to the issue of TDIU, during the September 2014 hearing, the Veteran testified that the service connected disabilities at issue, in particular, PTSD and depressive disorder, render her unable to work.  As such, these reports raise a claim for TDIU as a component of the Veteran's claims for entitlement to higher ratings for her service connected disabilities on appeal.  See Rice, 22 Vet. App. at 447.  The Board notes that the AOJ has not meaningfully considered the Veteran's entitlement to TDIU.  Therefore, after giving the Veteran an opportunity to file a formal claim for TDIU, the RO should fully adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The record reflects that the Veteran was last afforded VA compensation examinations to assess the severity of the service connected lumbar strain and psychiatric disability in, respectively, May 2011 and July 2011.  As it has been over three years since the Veteran was last afforded VA examinations to assess the severity of her service connected psychiatric disability and lumbar stain, and she testified as to increasing disability associated with these conditions at the September 2014 hearing before the undersigned, the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected psychiatric disability and lumbar stain.  As such, new VA examinations are necessary to determine the current severity of the Veteran's service connected psychiatric disability and lumbar strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the claim for an increased rating for bilateral mild hallux valgus and pes planus, while the Veteran was afforded a VA examination of her feet in April 2014, the results from this examination were not addressed by the AOJ in a supplemental statement of the case.  As such, and there being no specific waiver of AOJ consideration of this evidence, the AOJ upon remand will be requested to review this evidence in a supplemental statement of the case so as to comply with the provisions of 38 C.F.R. §  20.1304(c) and ensure due process to the Veteran.  Bernard, supra.  

Finally, prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.  With regard to the possibility of there being pertinent records that need to be obtained, and while it is not clear if the Veteran was testifying as to being denied disability benefits, or supplemental income, provided by this agency, as the Veteran testified to the undersigned as to the filing of a claim with the Social Security Administration (SSA), the AOJ upon remand will be requested to obtain any SSA records pertaining to the Veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 to enable her to file a formal application for TDIU due to PTSD and depressive disorder, lumbar strain, and bilateral mild hallux valgus and pes planus, and provide her with the appropriate notice for claims for TDIU required by the Veterans Claims Assistance Act of 2000. 

2.  Contact the SSA and request the Veteran's complete SSA records, including all administrative decision(s) on any application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify any outstanding VA or non-VA treatment records, include from any treatment provided for the Veteran's feet at the Maxwell Air Force Based referred to by the Veteran at the hearing before the undersigned.  After securing any necessary authorization from her, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected PTSD and depressive disorder.   The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation reports.

Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  Also, the examiner should discuss the extent of any loss of function in daily activities, including work, due to the Veteran's service-connected psychiatric disability.  

The examiner should set forth all examination findings and any psychological or psychiatric testing results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected lumbar strain.  The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation reports.

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected lumbar spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected spine disability.  

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action above, and any additional notification and/or development deemed warranted, adjudicate the claim for TDIU due to PTSD and depressive disorder, lumbar strain, and bilateral mild hallux valgus and pes planus, and readjudicate the claims for increased ratings that have been remanded.  To the extent such does not result in a complete grant of all benefits sought, furnish to the Veteran and her accredited agent an appropriate supplemental statement of the case that includes citation to and discussion of all legal authority and evidence considered, to include the reports from the April 2014 VA foot examination, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

